Case: 20-10339     Document: 00515650919         Page: 1     Date Filed: 11/24/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 24, 2020
                                  No. 20-10339                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Leondro Longoria,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:19-CR-23-2


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jose Leondro Longoria pleaded guilty, pursuant to a plea agreement,
   to conspiring to possess with intent to distribute a mixture or substance
   containing a detectable amount of methamphetamine, and he was sentenced
   to 57 months of imprisonment and three years of supervised release. In the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10339       Document: 00515650919          Page: 2   Date Filed: 11/24/2020




                                     No. 20-10339


   plea agreement, Longoria waived his rights to appeal from his conviction and
   sentence or to contest the conviction and sentence in any collateral
   proceeding, with certain limited exceptions.
            On appeal, Longoria argues for the first time that his guilty plea and
   appeal waiver are void because the district court did not comply with Federal
   Rule of Criminal Procedure 11(b)(1)(I) and (b)(1)(N), which require the court
   to ensure, before it accepts a guilty plea, that the defendant understands any
   mandatory minimum penalty and the terms of any appellate-waiver
   provision, respectively. Because Longoria did not object in the district court,
   we review for plain error. United States v. Vonn, 535 U.S. 55, 59 (2002).
            The record reflects that the Rule 11 plea colloquy was sufficient in
   these respects and that the guilty plea and waiver were knowing and
   voluntary. First, the statute of conviction carried no mandatory minimum
   sentence. See 21 U.S.C. § 841(b)(1)(C). Therefore, the magistrate judge was
   not required to offer any advice under Rule 11(b)(1)(I), and Longoria has
   failed to show any error, much less a clear or obvious one. See United States
   v. Puckett, 556 U.S. 129, 135 (2009). Second, the magistrate judge confirmed
   that Longoria read and understood the plea agreement containing the appeal
   waiver, and Longoria did not raise questions about its terms. Longoria agreed
   that he waived his right to appeal except under the “certain limited
   circumstances” delineated in the plea agreement he had signed.              And
   Longoria indicated he understood the agreement as a whole and entered into
   it voluntarily and freely. Accordingly, he has not shown any error with the
   Rule 11 colloquy. See United States v. Keele, 755 F.3d 752, 754-55 (5th Cir.
   2014).
            The judgment of the district court is AFFIRMED.




                                          2